The note was made by the defendant for the accommodation and general benefit of Lovering, who, having five hundred dollars of the plaintiff's money for investment, indorsed the note, gave it to the plaintiff for the money, and then used it as he pleased. This was within the purpose for which the defendant executed the note.
Lovering could have transferred the note to the plaintiff in payment of an antecedent debt, and the debt would have been a sufficient consideration for the transfer. Perry v. Armstrong, 39 N.H. 583; Schepp v. Carpenter,51 N.Y. 602, Bank v. Buck, 5 Wend. 66.
The plaintiff can maintain this action. Bank v. Rand, 38 N.H. 166; Cross v. Rowe, 22 N.H. 77.
Exception overruled.
CLARK, J., did not sit: the others concurred.